DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “image acquiring unit”, “a rotation means”, “an analyzing means” in claims 1-20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of copending Application No. 16/610,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are broader in scope and are therefore anticipate the currently pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0304851 to Smith et al., in view of US Patent 5,042,949 to Greenberg et al.

1-3 and 5-6, Smith disclose and shows in Figure 4, an apparatus (400) for optical inspection of samples using surface topography characteristics (par. 2, 61-62), the apparatus comprising: 
an illumination optical module (110) having a light source emitting light (par. 28, 48-49); 
a first beam splitter (132) configured to reflect some of the light emitted from the illumination optical module (par. 29-31, 48-49); 
a linear polarizer (116) provided between the illumination optical module and the first beam splitter (par. 29, 32, 48, 51); 
an objective lens (134) configured to input some of the light reflected from the first beam splitter to the measurement object constituted by the multilayer thin film and reflect the remaining light to a reference plane to form interference light on a back focal plane (par. 29-31, 48-50); 
a second beam splitter (120, 410, 412, 414) in which interference light where the reflected light incident and reflected to the measurement object interferes with the reflected light reflected from the reference plane is incident, wherein some of the interference light is reflected and the remaining interference light is transmitted (par. 48-50); 
a first angle-resolved spectral image acquiring unit (458A, 458B, 458C, 458D) configured to receive interference light reflected from the second beam splitter and first-polarize the interference light located in the back focal plane of the objective lens to acquire a first polarized interference image (par. 48-50, 53); and 
a second angle-resolved spectral image acquiring unit (458A, 458B, 458C, 458D)  configured to receive interference light transmitted from the second beam splitter and second-
[Claim 2] further comprising: an analyzing means (170) (par. 44, 61-62);
[Claim 3] wherein the analyzing means measures and analyzes the thickness and the refractive index of the measurement object based on a reflectance and a phase value of the first polarized interference image and a reflection and a phase value of the second polarized interference image (par. 50, 53-54, 56);
[Claim 5] wherein the second beam splitter may be configured as a polarization beam splitter, wherein the polarization beam splitter easily splits a first polarized interference image and a second polarized interference image in the first angle-resolved spectral image acquiring unit and the second angle-resolved spectral image acquiring unit regardless of a polarization-axial direction of the linear polarizer (par. 31).  
 
  
Smith differs from the limitations in that it is silent to the apparatus and method explicitly determining a thickness and a refractive index of a multilayer thin film.
However, Greenberg teaches and shows in Figure 1, an interferometric imaging system that is utilized to determine the thickness and refractive index of individual layers of a multi-layer sample (col. 1, ll. 42 to col. 2, ll. 21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Smith to include determining a thickness and 

In regards to claims 10 and 12, Smith disclose and shows in Figures 1-2 and 5, an apparatus (400) for optical inspection of samples using surface topography characteristics (par. 2, 61-62), the apparatus comprising: 
an illumination optical module (110) having a light source emitting light (par. 28, 48-49); 
a first beam splitter (132) configured to reflect some of the light emitted from the illumination optical module (par. 29-31, 48-49); 
a linear polarizer (116) provided between the illumination optical module and the first beam splitter and rotated based on a polarization axis to adjust a polarization direction (par. 29, 32, 48, 51); 
an objective lens (134) configured to input some of the light reflected from the first beam splitter to the measurement object constituted by the multilayer thin film and reflect the remaining light to a reference plane to form interference light on a back focal plane (par. 29-31, 48-50); 
an angle-resolved spectral image acquiring unit (150) configured to receive the interference light and first-polarize the interference light located in the back focal plane of the objective lens to acquire a first polarized interference image or second-polarize the interference light to acquire a second polarized interference image (par. 36, 38-39, 44); 

an analyzing means (170) (par. 44, 61-62).

Smith differs from the limitations in that it is silent to the apparatus and method explicitly determining a thickness and a refractive index of a multilayer thin film.
However, Greenberg teaches and shows in Figure 1, an interferometric imaging system that is utilized to determine the thickness and refractive index of individual layers of a multi-layer sample (col. 1, ll. 42 to col. 2, ll. 21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Smith to include determining a thickness and refractive index of sample layers for the advantage of accurately and completely characterizing the layers of a multi-layer sample, with a reasonable expectation of success.

In regards to claims 14 and 16, Smith disclose and shows in Figure 4, an apparatus (400) for optical inspection of samples using surface topography characteristics (par. 2, 61-62), the apparatus comprising: 
an illumination optical module (110) having a light source emitting light (par. 28, 48-49); 
a first beam splitter (132) configured to reflect some of the light emitted from the illumination optical module (par. 29-31, 48-49); 

an objective lens (134) configured to input some of the light reflected from the first beam splitter to the measurement object constituted by the multilayer thin film and reflect the remaining light to a reference plane to form interference light on a back focal plane (par. 29-31, 48-50); 
a second beam splitter (120, 410, 412, 414) in which interference light where the reflected light incident and reflected to the measurement object interferes with the reflected light reflected from the reference plane is incident, wherein some of the interference light is reflected and the remaining interference light is transmitted (par. 48-50); 
a first angle-resolved spectral image acquiring unit (458A, 458B, 458C, 458D) configured to receive interference light reflected from the second beam splitter and first-polarize the interference light located in the back focal plane of the objective lens to acquire a first polarized interference image (par. 48-50, 53); and 
a second angle-resolved spectral image acquiring unit (458A, 458B, 458C, 458D)  configured to receive interference light transmitted from the second beam splitter and second-polarize the interference light located in the back focal plane of the objective lens to acquire a second - 44 - 52318710;1polarized interference image (par. 48-50, 53);
a transfer device (137) configured to move the objective lens in an optical axial direction to shift a phase so that the first angle-resolved spectral image acquiring unit acquires many phase-shifted first polarized interference images and the second angle-resolved spectral image 
further comprising: an analyzing means (170) configured to acquire a reflectance of one of the many first polarized interference images and a first polarized phase value according to an incident angle and a wavelength after applying a method of compensating a phase shift - 52 - 52318710;1amount to the many phase-shifted first polarized interference images and acquiring a reflectance of one of the many second polarized interference images and a second polarized phase value according to an incident angle and a wavelength after applying a method of compensating a phase shift amount to the many phase-shifted second polarized interference images (par. 43-44, 48, 54, 56, 61-62);  

Smith differs from the limitations in that it is silent to the apparatus and method explicitly determining a thickness and a refractive index of a multilayer thin film.
However, Greenberg teaches and shows in Figure 1, an interferometric imaging system that is utilized to determine the thickness and refractive index of individual layers of a multi-layer sample (col. 1, ll. 42 to col. 2, ll. 21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Smith to include determining a thickness and refractive index of sample layers for the advantage of accurately and completely characterizing the layers of a multi-layer sample, with a reasonable expectation of success. 

18 and 20, Smith disclose and shows in Figure 4, an apparatus (400) for optical inspection of samples using surface topography characteristics (par. 2, 61-62), the apparatus comprising: 
an illumination optical module (110) having a light source emitting light (par. 28, 48-49); 
a first beam splitter (132) configured to reflect some of the light emitted from the illumination optical module (par. 29-31, 48-49); 
a linear polarizer (116) provided between the illumination optical module and the first beam splitter (par. 29, 32, 48, 51); 
an objective lens (134) configured to input some of the light reflected from the first beam splitter to the measurement object constituted by the multilayer thin film and reflect the remaining light to a reference plane to form interference light on a back focal plane (par. 29-31, 48-50); 
a second beam splitter (120, 410, 412, 414) in which interference light where the reflected light incident and reflected to the measurement object interferes with the reflected light reflected from the reference plane is incident, wherein some of the interference light is reflected and the remaining interference light is transmitted (par. 48-50); 
an angle-resolved spectral image acquiring unit (150) configured to receive the interference light and first-polarize the interference light located in the back focal plane of the objective lens to acquire a first polarized interference image or second-polarize the interference light to acquire a second polarized interference image (par. 36, 38-39, 44); 

a transfer device (137) configured to move the objective lens in an optical axial direction to shift a phase so that the first angle-resolved spectral image acquiring unit acquires many phase-shifted first polarized interference images and the second angle-resolved spectral image acquiring unit acquires many phase-shifted second polarized interference images (par. 24, 30, 33);
further comprising: an analyzing means (170) configured to acquire a reflectance of one of the many first polarized interference images and a first polarized phase value according to an incident angle and a wavelength after applying a method of compensating a phase shift - 52 - 52318710;1amount to the many phase-shifted first polarized interference images and acquiring a reflectance of one of the many second polarized interference images and a second polarized phase value according to an incident angle and a wavelength after applying a method of compensating a phase shift amount to the many phase-shifted second polarized interference images (par. 43-44, 48, 54, 56, 61-62);  

Smith differs from the limitations in that it is silent to the apparatus and method explicitly determining a thickness and a refractive index of a multilayer thin film.
However, Greenberg teaches and shows in Figure 1, an interferometric imaging system that is utilized to determine the thickness and refractive index of individual layers of a multi-layer sample (col. 1, ll. 42 to col. 2, ll. 21). 

 
In regards to claims 4, 7-9, 11, 13, 15, 17 and 19, Smith discloses determining surface topography characteristics of a sample by measuring the reflectance of various polarizations and determining a plurality of phase differences between the measured signals (par. 50, 53). Smith further discloses that, “other means of calculating these parameters from four measured intensities, or from a different number of intensities, are possible as will be apparent to those of ordinary skill in the art” (par. 54, 56).  
Smith differs from the limitations in that it is silent to the apparatus and method wherein the analyzing means explicitly determines: [Claims 4, 11, 13, 15, 19] the thickness and the refractive index of the measurement object based on a ratio of the reflectance of the first polarized interference image and the reflectance of the second polarized interference image, and a phase difference between the first polarized interference image and the second polarized interference image; [Claim 7]- 46 - 52318710;1further comprising the steps of: acquiring a first polarized reflectance according to an incident angle and a wavelength by applying a low-pass filter to the first polarized interference image and acquiring a second polarized reflectance according to an incident angle and a wavelength by applying a low-pass filter to the second polarized interference image to acquire a reflectance ratio of the first polarized light and the second polarized light; acquiring a first polarized phase value according to an incident angle and a 
However, as discussed above, “other means of calculating” are within the ordinary skill of those in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886